Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 19. Feby: 1807.

Since I wrote you last I have been a little affected with the rhumatism in my shoulder, so that I did not attend at Mrs: Erskine’s Ball—I had also something of a cold, and was disinclined to be out so late at Night as a Ball necessarily imports—Your Mamma and the Girls were there: the company was numerous and the party very agreeable.
We have this day received a Message from the President, containing letters from our Ministers in England, from Mr: Armstrong, and from the Secretary of the Mississippi Territory—The first mentions that they have fully agreed upon all the points of Negotiation with the British Commissioners, and had nothing further to do but to draw up and sign the Treaty, which would be done in a few days, and would be satisfactory to our Government.
The letter from Mr: Armstrong encloses his correspondence with the french Minister of Marine respecting the Imperial Decree, declaring the British Islands in a State of Blockade—The Minister assures Mr: Armstrong that our navigation will be as far protected as our Treaty with France has provided.
The letter from Mr: Meade, informs that Mr. Burr and his party, about a hundred men and boys, had surrendered himself; and was under confinement for trial.—As you enjoined me to write you politicks, I take the first moment to inform you of this very important intelligence.
The Supreme Court have bailed Swartwout and Bollman untill to-morrow—when they are to decide finally whether they shall be discharged or bailed—Your’s ever affectionately. Love to Caroline and the boys.
J. Q. Adams.